Citation Nr: 1706857	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-13 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board finds that the Veteran is entitled to at least a 10 percent disability evaluation for his service-connected allergic rhinitis throughout the period under review.  However, further development is necessary to determine whether he is entitled to an even higher evaluation for that disability.  Accordingly, the issue of entitlement to an initial evaluation in excess of 10 percent for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Throughout the period under review, the Veteran's allergic rhinitis has been manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for an increased rating of 10 percent, but no higher, for allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The Veteran is seeking an increased rating for his service-connected allergic rhinitis, which has been evaluated under Diagnostic Code 6522.  38 C.F.R. § 4.97.  Under that code, and as relevant here, a 10 percent evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

Following review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that a 10 percent rating, at the least, is warranted for the Veteran's allergic rhinitis throughout the claim period.  In that regard, the Veteran has asserted throughout the claim period that he has difficulty breathing through his nose.  During his October 2016 Board hearing, he specifically testified to his inability to breathe through one nasal passage.  Furthermore, in April 2012, a private physician submitted a letter in which he clarified a September 2009 letter he had submitted by stating, in part, that the Veteran's allergy symptoms resulted in nasal edema, alternate swelling and shrinking of his nasal cavities and membranes, and greater than 50 percent obstruction of the nasal passage.

In finding that a 10 percent rating is warranted, the Board acknowledges that the record also includes an October 2009 VA examiner's finding that there were no obstructions in the Veteran's nose.  However, given the Veteran's descriptions of the symptoms he has experienced throughout the claim period and the private physician's finding that the Veteran's allergy symptoms result in greater than 50 percent obstruction of his nasal passages, the Board finds that the evidence regarding whether the Veteran's symptomatology more closely approximates the criteria for a 10 percent disability rating for allergic rhinitis is at least in equipoise.  Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that a 10 percent rating is warranted.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.97 (2016).  The Veteran's claim is granted to that extent.


ORDER

Entitlement to a 10 percent rating for allergic rhinitis is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Regarding the issue of entitlement to a rating in excess of 10 percent for allergic rhinitis, the Veteran was last afforded an examination in connection with this claim in October 2009, and it is unclear from the record, including the Veteran's 2016 Board hearing testimony, whether he has polyps in his nose that would warrant an even higher disability rating than the one that has been granted herein.  Based on the foregoing, an additional VA examination is needed prior to adjudication of the claim.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Also, the Veteran testified during his Board hearing that he has received treatment from numerous VA facilities during the claim period, but those treatment records are not associated with the claims file.  Accordingly, they should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records and associate them with the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Then, schedule the Veteran for a VA examination to evaluate his allergic rhinitis disability.  The claims file should be made available to and be reviewed by the examiner.  The examiner should specifically determine if the Veteran has polyps.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


